Name: 82/198/EEC: Commission Decision of 17 March 1982 establishing that the apparatus described as 'Ortec- position emission tomograph, Neuro Ecat, model Ecat IV' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  natural and applied sciences;  health;  mechanical engineering;  research and intellectual property
 Date Published: 1982-04-03

 Avis juridique important|31982D019882/198/EEC: Commission Decision of 17 March 1982 establishing that the apparatus described as 'Ortec- position emission tomograph, Neuro Ecat, model Ecat IV' may not be imported free of Common Customs Tariff duties Official Journal L 089 , 03/04/1982 P. 0034 - 0034*****COMMISSION DECISION of 17 March 1982 establishing that the apparatus described as 'Ortec-position emission tomograph, Neuro Ecat, model Ecat IV' may not be imported free of Common Customs Tariff duties (82/198/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as amended by Regulation (EEC) No 1027/79 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 9 September 1981, Belgium has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as 'Ortec-position emission tomograph, Neuro Ecat, model Ecat IV', to be used for cranium scanning and experiments on little animals, should be considered to be a scientific apparatus and, where the reply is in the affirmative whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 4 February 1982 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question is a tomograph; whereas it does not have the requisite objective characteristics making it specifically suited to scientific research; whereas, moreover, apparatus of the same kind are principally used for non-scientific activities; whereas its use in the case in question could not alone confer upon it the character of a scientific apparatus; whereas it therefore cannot be regarded as a scientific apparatus; whereas the duty-free admission of the apparatus in question is therefore not justified, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as 'Ortec-position emission tomograph, Neuro Ecat, model Ecat IV', which is the subject of an application by Belgium of 9 September 1981, may not be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 17 March 1982. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 184, 15. 7. 1975, p. 1. (2) OJ No L 134, 31. 5. 1979, p. 1. (3) OJ No L 318, 13. 12. 1979, p. 32.